DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the request for continued examination filed 10/06/2021.
Claims 10-19 are withdrawn.
Claims 1-9 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/06/2021 has been entered.

Response to Amendment/Arguments
101
Applicant contends claim 1, as amended, does not recite commercial or legal interactions without providing any explanation (Remarks 09/13/2021, page 13). Thus, applicant's argument is not found persuasive.
Applicant also contends that claim 1 is not directed to an abstract idea because claim 1 recites three improvements in application control technology. First, applicant contends because the control device recited in claim 1 does not directly access the image capture device, it is possible to suppress unauthorized use and modification of the application, which cannot be suppressed using conventional application control technology in which a control device directly accesses an image capture device (Remarks 09/13/2021, page 13). Second, applicant contends because the management device recited in claim 1 is different from the control device that makes the control request, it is possible to manage control authority without using a control key that is used in conventional application control technology (Remarks 09/13/2021, page 13). And third, applicant contends because the control authority is not 

Prior Art
Applicant contends that reference Sako does not teach that the claimed control device and the claimed image capture device are different from one another. Rather, applicant contends in Sako a single device is disclosed. However, making separable is a common practice which the United States Court of Customs and Patent Appeals has held normally requires only ordinary skill in the art and is thus, obvious. See MPEP 2144.04; In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-8:
Step 1
Claims 1-8 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) determining authorization to control use of an application in response to determining that identification information from a control request is related to control authority information relating to an application, and in response, sending the control request in order to control use of the application, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions, such as licensing.
generate control authority information relating to an application that is configured to be executed … wherein the control authority information is related to … identification information that identifies
acquire a control request … and the … identification information … 
determine that the … identification information … is related to the control authority information
determine that … is authorized to control use of the application … in response to determining that the … identification information … is related to the control authority information
transmit the control request … in response to determining that … is authorized to control use of the application …
receive the control request …
control use of the application in response to the receiving the control request
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “an image capture device; a management device; the image capture device and the management device being connected with each other through a network, wherein the management device includes a first processor and a first memory storing one or more programs that, when executed by the first processor, cause the management device to: … by the image capture device … image capture device … the image capture device; … made by a control device … image capture device … from the control device, the control device being different from the management device and the image capture device; … image capture device … acquired from the control device …; … the control device … by the image capture device … image capture device … acquired from the control device …; … made by the control device and acquired by the management device from the control device to the image capture device … the control device … by the image capture device, wherein the image capture device includes a second processor and a second memory storing one or more programs that, when executed by the second processor, cause the image capture device to: … made by the control device and acquired by the management device from the control device …” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-8 further recite (i.e., set forth or describe) the abstract idea of determining authorization to control use of an application in response to determining that identification information from a control request is related to control authority information relating to an application, and in response, sending the control request in order to control use of the application. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 9:
Step 1
Claim 9 is directed to a computer-implemented method (i.e. process). Therefore, this claim fall within the four statutory categories of invention.

Step 2A Prong One
Claim 9 recites (i.e., sets forth or describes) determining authorization to control use of an application in response to determining that identification information from a control request is related to control authority information relating to an application, and in response, sending the control request in order to control use of the application, an abstract idea. Specifically, but for the additional elements, Claim 9 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions, such as licensing.
generating … control authority information relating to an application that is configured to be executed … wherein the control authority information is related to … identification information that identifies …
acquiring … a control request … and the … identification information …
determining … that the … identification information … is related to the control authority information
determining … that … is authorized to control use of the application … in response to determining that the … identification information … is related to the control authority information
transmitting … the control request … in response to determining that … is authorized to control use of the application …
receiving … the control request …
controlling … use of the application, in response to receiving the control request
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 9 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “by the management device … by the image capture device … image capture device … the image capture device; … by the management device … made by a control device … image capture device … from the control device, the control device being different from the management device and the image capture device; … by the management device … image capture device … acquired from the control device …; … by the management device … the control device … by the image capture device … image capture device … acquired from the control device …; … by the management device … made by the control device and acquired by the management device from the control device to the image capture device … the control device … by the image capture device; … by the image capture device … made by the control device and acquired by the management device from the control device; … by the image capture device …” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 9, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0276501 A1 to Sako (hereinafter “Sako”).

Claim 1:
Sako discloses:
an image capture device (Fig.1 item 40; paras 62-66)
a management device (Fig.1 item 10; paras 62-66)
the image capture device and the management device being connected with each other through a network (Fig.1 item 80; paras 62-66)
wherein the management device includes a first processor and a first memory storing one or more programs that, when executed by the first processor, cause the management device to (Fig.6; paras 89-93)
generate control authority information relating to an application that is configured to be executed by the image capture device, wherein the control authority information is related to image capture device identification information that identifies the image capture device (Fig.31 item S197; paras 86, 161, 184)
acquire a control request made by a control device and the image capture device identification information from the control device (Fig.31 item S191; paras 183)
determine that the image capture device identification information acquired from the control device is related to the control authority information (Fig.31 items S192 & S193; paras 183)
determine that the control device is authorized to control use of the application by the image capture device, in response to determining that the image capture device identification information acquired from the control device is related to the control authority information (Fig.31 items S192 & S193; paras 183)
transmit the control request made by the control device and acquired by the management device from the control device to the image capture device, in response to determining that the control device is authorized to control use of the application by the image capture device (Fig.31 item S198; paras 130, 184)
wherein the image capture device includes a second processor and a second memory storing one or more programs that, when executed by the second processor, cause the image capture device to (Fig.7, paras 94-96)
receive the control request made by the control device and acquired by the management device from the control device (Fig.31 item S198; paras 130, 184)
control use of the application in response to the receiving the control request (Fig.18 item S171; para 165)
Sako does not disclose “the control device being different from the management device and the image capture device”, however making separable is a common practice which the United States Court of Customs and Patent Appeals has held normally requires only ordinary skill in the art and is thus, obvious. See MPEP 2144.04; In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Claim 2:
Sako discloses all limitations of claim 1. Sako also discloses:
wherein the one or more programs stored by the first memory, when executed by the first processor, cause the management device to (Fig.6; paras 89-91)
retain the application (para 87)
receive, from the control device, the image capture device identification information, the control request, and first identification information that identifies the application (Fig.31 item S191; paras 183)
transmit the control request and the application to the image capture device in response to determining that the control device is authorized to control use of the application by the image capture device (Fig.31 item S198; paras 130, 184)
wherein the one or more programs stored by the second memory, when executed by the second processor, cause the image capture device to (Fig.6, Fig.7; paras 89-91, 93-95)
receive the control request and the application from the management device (Fig.31 item S191; paras 183)

Claim 3:
Sako discloses all limitations of claim 1. Sako also discloses:
wherein the one or more programs stored by the first memory, when executed by the first processor, cause the management device to (Fig.6; paras 89-91)
retain image capture device identification information (Fig.31 item S197; paras 86, 184)
determine whether or not the control device is authorized to control use of the application by the image capture device, depending on whether or not the retained image capture device identification information matches the image capture device identification information acquired from the control device (Fig.31 items S192 & S193; paras 183)

Claim 4:
Sako discloses all limitations of claim 1. Sako also discloses:
wherein the one or more programs stored by the first memory, when executed by the first processor, cause the management device to (Fig.6; paras 89-91)
retain the image capture device identification information (Fig.16; paras 122, 187-189)
acquire the control request and the image capture device identification information from the control device (Fig.31 item S191; paras 183)
determine whether or not the control device is authorized to control use of the application by the image capture device, depending on whether or not the retained image capture device identification information matches the image capture device identification information acquired from the control device (Fig.31 items S192 & S193; paras 183)



Claim 5:
Sako discloses all limitations of claim 1. Sako also discloses:
wherein the one or more programs stored by the first memory, when executed by the first processor, cause the management device to (Fig.6; paras 89-91)
perform an authentication of the control device (paras 86, 99)
determine whether or not the control device is authorized to control use of the application by the image capture device in response to determining that the authentication succeeds (Fig.31 items S192 & S193; paras 183)

Claim 6:
Sako discloses all limitations of claim 1. Sako also discloses:
an information processing device including a transmitter that, in operation, transmits a discard request to the management device (Fig.38; paras 86, 216-220)
wherein the one or more programs stored by the first memory, when executed by the first processor, cause the management device to (Fig.6; paras 89-91)
receive the discard request (Fig.38; paras 86, 216-220)
discard the control authority information in response to receiving the discard request (Fig.38; paras 86, 216-220)

Claim 7:
Sako discloses all limitations of claim 1. Sako also discloses:
wherein the one or more programs stored by the second memory, when executed by the second processor, cause the image capture device to (Fig.6, Fig.7; paras 89-91, 93-95)
install or activate the application in response to receiving the control request (Fig.18 item S167; para 159)

Claim 9:
Sako discloses:
generating, by the management device, control authority information relating to an application that is configured to be executed by the image capture device, wherein the control authority information is related to image capture device identification information that identifies the image capture device (Fig.31 item S197; paras 86, 184)
acquiring, by the management device, a control request made by a control device and the image capture device identification information from the control device (Fig.31 item S191; paras 183)
determining, by the management device, that the image capture device identification information acquired from the control device is related to the control authority information (Fig.31 items S192 & S193; paras 183)
determining, by the management device, that the control device is authorized to control use of the application by the image capture device in response to determining that the image capture device identification information acquired from the control device is related to the control authority information (Fig.31 items S192 & S193; paras 183)
transmitting, by the management device, the control request made by the control device and acquired by the management device from the control device to the image capture device, in response to determining that the control device is authorized to control use of the application by the image capture device (Fig.31 item S198; paras 130, 184)
receiving, by the image capture device, the control request made by the control device and acquired by the management device from the control device (Fig.31 item S198; paras 130, 184)
controlling, by the image capture device, use of the application, in response to receiving the control request (Fig.18 item S171; para 165)
Sako does not disclose “the control device being different from the management device and the image capture device”, however making separable is a common practice which the United States Court of Customs and Patent Appeals has held normally requires only ordinary skill in the art and is thus, obvious. See MPEP 2144.04; In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of US 2016/0286156 A1 to Kovac (hereinafter “Kovac”).

Claim 8:
Sako teaches all limitations of claim 1. Sako also teaches:
wherein the one or more programs stored by the second memory, when executed by the second processor, cause the image capture device to (Fig.6, Fig.7; paras 89-91, 93-95)
Sako does not teach:
capture an image
generates metadata based on the captured image
transmit the metadata to the control device
Kovac teaches:
capture an image (paras 44-48, 106-109)
generates metadata based on the captured image (paras 140, 147, 150, 156, 164)
transmit the metadata to the control device (paras 77, 130, 147, 149-150, 156, 176, 188)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the image capture system of Sako to include capturing an image, generating metadata based on the captured image, and transmitting the metadata to the control device, as taught by Kovac, because combining prior art elements according to known methods to yield predictable results is obvious (KSR).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685